Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 1 of 14 PageID #:51879

                                                                                     1

    1                    IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
    2                             EASTERN DIVISION

    3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
        SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                        )
                       Plaintiffs,                           )
    5   vs.                                                  )   Chicago, Illinois
                                                             )
    6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 6, 2019
        HYTERA AMERICA, INC., and HYTERA                     )
    7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                             )
    8                  Defendants.                           )   10:00 o'clock a.m.

    9
                                TRIAL - VOLUME 1-A
  10                        TRANSCRIPT OF PROCEEDINGS
                   BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
  11                                and a jury

  12    APPEARANCES:

  13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                    555 California Street
  15                                27th Floor
                                    San Francisco, California 94104
  16                                (415) 439-1400

  17                                KIRKLAND & ELLIS, LLP
                                    BY: Mr. Michael W. De Vries
  18                                333 South Hope Street
                                    Los Angeles, California 90071
  19                                (213) 680-8400

  20    Court Reporter:                 BLANCA I. LARA
                                Official Court Reporter
  21                       219 South Dearborn Street, Room 2342
                                  Chicago, Illinois 60604
  22                                 (312) 435-5895
                                  blanca_lara@ilnd.uscourts.gov
  23

  24

  25
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 2 of 14 PageID #:51880

                                                                                  2

    1   APPEARANCES (Continued:)

    2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                    BY: Ms. Megan Margaret New
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: Ms. Leslie M. Schmidt
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8   Motorola Corporate Representative:           Mr. Russ Lund

    9   For the Defendants:         STEPTOE & JOHNSON, LLP
                                    BY: Mr. Boyd T Cloern
  10                                     Mr. Michael J. Allan
                                         Ms. Jessica Ilana Rothschild
  11                                     Ms. Kassandra Michele Officer
                                    1330 Connecticut Avenue, NW
  12                                Washington, DC 20036
                                    (202) 429-6230
  13

  14    Hytera Corporate Representative:           Ms. Michele Ning

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 3 of 14 PageID #:51881

                                                                                  3

    1          (The following proceedings were had out of the presence

    2          of the prospective jurors in open court:)

    3              THE CLERK:     17 CV 1973, Motorola Solutions versus

    4   Hytera.

    5              MR. ALPER:     Good morning, Your Honor.

    6              THE COURT:     Good morning.

    7              MR. ALPER:     Adam Alper for Motorola Solutions, and

    8   here at counsel table is Mr. Mike DeVries.

    9              MR. DE VRIES:      Good morning, Your Honor.

  10               THE COURT:     Good morning.

  11               MR. ALPER:     Mr. Brandon Brown.

  12               MR. BROWN:     Good morning.

  13               MR. ALPER:     Ms. Leslie Schmidt.

  14               MS. SCHMIDT:      Good morning, Your Honor.

  15               MR. ALPER:     Ms. Megan New.

  16               MS. NEW:     Good morning, Your Honor.

  17               THE COURT:     Good morning.

  18               MR. ALPER:     And from Motorola, our corporate

  19    representative for the trial, Mr. Russ Lund.

  20               And just to let you know, Your Honor --

  21               THE COURT:     You have five lawyers and one

  22    representative.      It's a 5 to 1 ratio.

  23               MR. ALPER:     5 to 1 ratio here, Your Honor.

  24               And in the back, Mr. Mark Hacker, the general counsel

  25    of Motorola.
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 4 of 14 PageID #:51882

                                                                                     4

    1              THE COURT:     Good morning, one and all.

    2              MR. ALPER:     Thank you, Your Honor.

    3              MR. CLOERN:      Good morning, Your Honor.         Boyd Cloern,

    4   from Steptoe & Johnson, on behalf of defendant Hytera.                With

    5   me at counsel table today is Mr. Mike Allan.

    6              MR. ALLAN:     Good morning, Your Honor.

    7              THE COURT:     Good morning.

    8              MR. CLOERN:      Ms. Jessica Rothschild.

    9              MS. ROTHSCHILD:       Good morning, Your Honor.

  10               THE COURT:     Good morning.

  11               MR. CLOERN:      Kassandra Officer.

  12               THE COURT:     Good morning.

  13               MR. CLOERN:      All from Steptoe.       And Ms. Michele Ning,

  14    who is the corporate representative for Hytera.

  15               THE COURT:     Good morning, one and all.

  16               All right.     All right.      We have summoned 30

  17    prospective jurors for this morning.            And I've already told

  18    the clerk, Mr. Fulbright, we'll bring in a group of 15 to

  19    begin the jury selection process, and then, if necessary,

  20    bring in additional prospective jurors.

  21               And so settle the case if you intend to do so, but as

  22    soon as the jurors are here, we will begin the jury selection.

  23               All right.     Mr. Fulbright, please ask 15 prospective

  24    jurors to come in.

  25               THE CLERK:     All rise.     We'll take a brief recess.
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 5 of 14 PageID #:51883

                                                                                  5

    1           You may be seated.

    2              (Recess.)

    3              (The following proceedings were had in the presence

    4   of             the prospective jurors in open court:)

    5              THE COURT:     Good morning, prospective members of the

    6   jury.    I would ask that you all rise and be sworn, prospective

    7   members.

    8           (Prospective jurors sworn.)

    9              THE COURT:     When your name is called, please step

  10    into the jury box and take a seat.

  11            (Whereupon the venire, duly sworn for examination upon

  12            their voir dire, were examined which is not herein

  13            transcribed, after which the following further

  14            proceedings were had herein:)

  15               THE COURT:     Members of the jury -- prospective

  16    members of the jury, I should say, I have the privilege of

  17    doing a Naturalization Ceremony at 1:00 o'clock this

  18    afternoon.     And so you will be excused until 1:30, at which

  19    time Hytera will have an opportunity to ask questions of you.

  20    So enjoy this very long lunch and brunch.

  21            (Prospective juror raised his hand.)

  22               THE COURT:     What is your name?

  23               PROSPECTIVE JUROR LICHTENSTEIN:           Arthur Lichtenstein.

  24    I just wanted to ask something that I didn't bring up earlier.

  25               THE COURT:     At 1:30.     Thank you.
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 6 of 14 PageID #:51884

                                                                                     6

    1              All right.      The court is adjourned until 1:30.

    2              THE CLERK:      All rise.    The Court is adjourned.

    3          (Luncheon recess taken from 11:34 o'clock a.m. to 1:30

    4          o'clock p.m.)

    5                    *     *     *     *      *     *     *      *

    6

    7     I CERTIFY THAT THE FOREGOING IS A CORRECT            TRANSCRIPT FROM

    8     THE RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.

    9

  10

  11    /s/Blanca I. Lara                                         November 6, 2019

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 7 of 14 PageID #:51885

                                                                                     7

    1                    IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
    2                             EASTERN DIVISION

    3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
        SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                        )
                       Plaintiffs,                           )
    5   vs.                                                  )   Chicago, Illinois
                                                             )
    6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 6, 2019
        HYTERA AMERICA, INC., and HYTERA                     )
    7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                             )
    8                  Defendants.                           )   1:30 o'clock p.m.

    9                            TRIAL - VOLUME 1-B
                             TRANSCRIPT OF PROCEEDINGS
  10               BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
                                     and a jury
  11
        APPEARANCES:
  12
        For the Plaintiffs:         KIRKLAND & ELLIS, LLP
  13                                BY: MR. ADAM R. ALPER
                                         MR. BRANDON HUGH BROWN
  14                                555 California Street
                                    27th Floor
  15                                San Francisco, California 94104
                                    (415) 439-1400
  16
                                    KIRKLAND & ELLIS, LLP
  17                                BY: MR. MICHAEL W. DE VRIES
                                    333 South Hope Street
  18                                Los Angeles, California 90071
                                    (213) 680-8400
  19

  20    Court Reporter:             JUDITH A. WALSH, CSR, RDR, F/CRR
                                    Official Court Reporter
  21                                219 South Dearborn Street, Room 2342
                                    Chicago, Illinois 60604
  22                                (312) 435-5895
                                    blanca_lara@ilnd.uscourts.gov
  23

  24

  25
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 8 of 14 PageID #:51886

                                                                                  8

    1   APPEARANCES (Continued:)

    2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. MICHAEL J. ALLAN
                                         MS. JESSICA ILANA ROTHSCHILD
  10                                     MS. KASSANDRA MICHELE OFFICER
                                    1330 Connecticut Avenue NW
  11                                Washington, DC 20036
                                    (202) 429-6230
  12
        ALSO PRESENT:               MR. RUSS LUND and
  13                                MS. MICHELE NING

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 9 of 14 PageID #:51887

                                                                                  9

    1         (Voir dire proceedings heard in open court which are not

    2         herein transcribed.)

    3         (Proceedings heard in open court:)

    4              THE COURT:     All right.      And as you are well aware,

    5   all ten members of the jury will actually deliberate in the

    6   case.    Do you agree with that?

    7              MR. ALPER:     Yes, your Honor.

    8              THE COURT:     Do you agree with that?

    9              MR. CLOERN:      Yes, your Honor.

  10               THE COURT:     All right.      And so it is.     So you have

  11    about ten minutes each for opening statements?

  12               MR. CLOERN:      Your Honor, may we raise a

  13    housekeeping --

  14               THE COURT:     No.    What we're going to do is stop for

  15    the day.     It's 5 minutes to 4:00.        And tomorrow morning at

  16    10:00 o'clock, the plaintiff will make its opening statement

  17    followed by the defendant's opening statement.              As I said

  18    earlier, I am not limiting to you -- you to one hour as you

  19    had earlier stipulated because the nature of this case might

  20    appropriately require more than an hour.

  21               I'm not saying you should necessarily use more than

  22    an hour, but it would be available if you need it.               That

  23    applies to the plaintiff and the defendant.

  24               And in terms of these motions recently filed with

  25    respect to what the attorneys can say in an opening statement,
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 10 of 14 PageID #:51888

                                                                                   10

    1    what I intend to do is to instruct the jurors that what the

    2    attorneys say in an opening statement is not evidence, and it

    3    may well be from time to time, certain statements will not be

    4    received in evidence or certain exhibits will not be received

    5    in evidence.     That remains to be seen as the trial progresses.

    6    So to the jurors, I would say, "Keep in mind, this is what the

    7    attorneys expect that the evidence will be in this case."

    8               And I think with that instruction that we would be

    9    ready to proceed with the opening statements and leave it to

   10    you to use your professionalism in determining how far you

   11    will go with this idea of what you expect the evidence to

   12    show.   But for now, I also want to excuse the jurors.

   13               Mr. Fulbright, ask all of the jurors to come back in,

   14    if you will.

   15          (Proceedings heard in open court:)

   16               THE COURT:     From the last group of jurors, Juror

   17    No. 17, Fox; Juror No. 18, Cotter; and Juror No. 20, Friske,

   18    will be on the regular jury.

   19               In addition to those three, Juror No. 1, Juror No. 2,

   20    Juror No. 4, Juror No. 6, Juror No. 11, Juror No. 13, and

   21    Juror No. 14 will be on the jury for a total of ten.               The

   22    other prospective jurors are excused.

   23               THE CLERK:     They don't know their numbers.

   24               THE COURT:     The clerk advises me you don't know your

   25    numbers.    I thought we had some teachers in the group.              But in
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 11 of 14 PageID #:51889

                                                                                     11

    1    any event, Juror No. 1 is Shegelsky.           Juror No. 2 is Salgado.

    2    Juror No. 4 is Mironiuk, Julia A.          Juror No. 6 is Richardson.

    3    Juror No. 11 is Dohrn.        Juror No. 13 is Ashby.        Juror No. 14

    4    is Rossi.    Juror No. 17 is Fox.        Juror No. 18 is Cotter.          And

    5    Juror No. 20 is Friske.        A distinguished group of jurors in

    6    the case.    So you are on the jury.

    7                The others, with the appreciation of the attorneys

    8    and all concerned, the parties as well as the Court, you are

    9    excused.    And you would report to the jury room for further

   10    instructions.

   11                As to the ten of you, however, you are now on the

   12    jury, and I would ask that you all rise and be sworn by the

   13    clerk.

   14          (Jury sworn.)

   15                THE COURT:    And before you leave, I would add this:

   16    Do not discuss this case amongst yourselves or with any other

   17    persons.    Do not attempt to become more knowledgeable about

   18    the law.    Do not read any kinds of communication --

   19    technological or paper or computerized -- in any way.

   20                The idea is that you must base your decision strictly

   21    on what you hear and see in this courtroom during the course

   22    of the trial.     So do not let any individual, any person, or

   23    any entity deprive you of the opportunity to serve as a juror

   24    in this very important case.

   25                And so please report tomorrow.         And you are ordered
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 12 of 14 PageID #:51890

                                                                                   12

    1    to report tomorrow directly to this courtroom at 10:00 a.m.

    2    Come right to the courtroom at 10:00.           And if all goes well,

    3    we will be ready to proceed at that time.

    4               Thank you very much.        You are excused.

    5               Counsel, please remain for a few minutes.

    6               THE CLERK:     All rise.

    7          (Proceedings heard in open court.          Jury out.)

    8               THE COURT:     Assuming that both parties will make

    9    their opening statements tomorrow, do you think from the

   10    plaintiffs' perspective there will be enough time at the end

   11    of the day to call one or two witnesses?

   12               MR. ALPER:     We do expect to be able to call at least

   13    one witness tomorrow.

   14               THE COURT:     How long do you think that witness might

   15    take?

   16               MR. ALPER:     Between -- you know, probably a fair

   17    amount.    Two hours for us for direct.

   18               THE COURT:     Just for direct?

   19               MR. ALPER:     Yes.

   20               THE COURT:     Well, it may well be that cross might

   21    carry over into the next day.         That depends on how long you

   22    take in these opening statements.          All right.     So the

   23    agreement then is we would expect to call at least one

   24    prospective witness or to begin with one prospective witness

   25    in the afternoon, and we will take it from there.              I'll see
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 13 of 14 PageID #:51891

                                                                                   13

    1    you tomorrow at 10:00 o'clock, counsel.

    2               MR. ALPER:     Your Honor, one question.         Should we plan

    3    on -- there was a message at one point about whether your

    4    Honor would be having trial on Friday.            Should we plan on

    5    trial Friday?     For purposes of our disclosures the

    6    following --

    7               THE COURT:     I routinely -- it seems like a century

    8    ago.    I was a judge that said with these long trials, it is

    9    better for all concerned including the jurors to do a trial

   10    four days a week rather than five; also because of the press

   11    of other cases before the Court.

   12               And so it so happens that Monday is also a court

   13    holiday.    And so what is your position on this?            Should we

   14    proceed on Friday or pick it up on Tuesday or Wednesday next

   15    week?

   16               MR. ALPER:     We are amenable to whatever is best for

   17    your Honor.

   18               THE COURT:     What do you say about that, counsel?

   19               MR. CLOERN:     Your Honor, we would prefer -- we think

   20    what you just said is absolutely right, that a trial of this

   21    length, the four days works.         We would prefer to pick back up

   22    on Tuesday.     We think that could be advantageous, also, allow

   23    the parties --

   24               THE COURT:     I agree with that.       So long as matters

   25    are moving along relatively expeditiously, that will be our
Case: 1:17-cv-01973 Document #: 782 Filed: 12/20/19 Page 14 of 14 PageID #:51892

                                                                                    14

    1    position, that we won't go on a Friday.            On the other hand, if

    2    things slow up, then we might have to do a little work on a

    3    Friday.    But I will tell the jurors tomorrow that they shall

    4    not be here on Friday and that also they will not be here on

    5    Monday.    I also have other things to deal with.

    6               So that's the order of Court as of now.            Thank you,

    7    counsel.

    8               MR. ALPER:     Thank you, your Honor.

    9               MR. CLOERN:     Thank you, your Honor.

   10          (Proceedings adjourned from 4:05 p.m. to 10:00 a.m.)

   11                                  * * * * * * *

   12                              C E R T I F I C A T E

   13              I, Judith A. Walsh, do hereby certify that the

   14         foregoing is a true and accurate transcript of the

   15    proceedings had in the above-entitled case before the

   16    Honorable CHARLES R. NORGLE, SR., one of the judges of said

   17    court, at Chicago, Illinois, on November 6, 2019.

   18

   19    /s/ Judith A. Walsh, CSR, RDR, F/CRR                      November 7, 2019

   20    Official Court Reporter

   21    United States District Court

   22    Northern District of Illinois

   23    Eastern Division

   24

   25
